Citation Nr: 1020622	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  08-16 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee

THE ISSUES

1.  Evaluation of posttraumatic stress disorder (PTSD), 
currently rated 30 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to the severity of 
service-connected disability.


REPRESENTATION

Appellant represented by:	Byron Simpson, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and A.M.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel
INTRODUCTION

The Veteran served on active duty from November 1965 to May 
1971.

This matter comes to the Board of Veterans' Appeals on appeal 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO).

In April 2008, December 2008, and February 2009, the Veteran 
testified at hearings before Decision Review Officers at the 
RO.

In a February 2009 written statement, the Veteran withdrew 
his previously appealed claim of entitlement to an earlier 
effective date for the grant of service connection for PTSD.

In April 2010, the Veteran testified before the undersigned 
at the RO.  A transcript of that hearing is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by occupational and 
social impairment with deficiencies in most areas (including 
work, family relationships, thinking, and mood); however, it 
has not been productive of total occupational and social 
impairment.

2.  The Veteran's PTSD, rated 70 percent disabling pursuant 
to this decision, is his only service-connected disability. 
 
3.  The service-connected PTSD reasonably precludes the 
Veteran from performing substantially gainful employment.

CONCLUSIONS OF LAW

1.  The criteria for a 70 percent evaluation for PTSD are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

2.  The criteria for entitlement to a TDIU are met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.340, 3.341, 4.16, 4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Given the favorable disposition of the claim for service 
connection for TDIU, the Board finds that all notification 
and development actions needed to fairly adjudicate the claim 
have been accomplished.

With regard to the Veteran's claim for an increased 
evaluation for PTSD, the Board notes that a 70 percent 
disability rating is assigned herein.  Generally, a claimant 
for a higher VA disability rating will be presumed to be 
seeking the maximum benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993) (stating that a claimant may 
limit their claim or appeal to the issue of entitlement to a 
particular disability rating that is less than the maximum 
allowed by law for a specific service-connected condition, 
but, where there is no clearly expressed intent to limit the 
appeal, VA is required to consider entitlement to all 
available ratings for that condition).

In this case, however, the Veteran's attorney explicitly 
stated during the April 2010 Board hearing that he was 
seeking either a 100 percent disability evaluation for PTSD 
or a grant of a TDIU.  As stated above, the Board is granting 
entitlement to a TDIU pursuant to this decision.  While the 
Veteran's attorney expressed a preference for an effective 
date of August 23, 2007, the Board notes that the effective 
date will be assigned by the RO upon implementation of the 
award.  Accordingly, this decision constitutes a full grant 
of the benefit sought by the Veteran.  Therefore, it is 
unnecessary for the Board to discuss the duties to notify and 
assist with regard to the Veteran's claim for an increased 
evaluation for PTSD.

II.  Increased Rating for PTSD

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The initial rating for the Veteran's PTSD has been assigned 
pursuant to Diagnostic Code 9411.  However, the actual 
criteria for rating the Veteran's disability are set forth in 
a General Rating Formula for evaluating psychiatric 
disabilities other than eating disorders.  See 38 C.F.R. § 
4.130.

Pursuant to the General Rating Formula, a 30 percent rating 
is assigned when there  is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks, 
chronic sleep impairment, and mild memory loss.  

A 50 percent disability rating requires occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood 
due to symptoms such as: suicidal ideation; obsessive rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. §§ 4.125-4.130.

Psychiatric examinations frequently include assignment of a 
Global Assessment of Functioning (GAF) score.  According to 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  There is no question that the GAF 
score and interpretations of the score are important 
considerations in rating a psychiatric disability.  See e.g., 
Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  However, the GAF score 
assigned in a case, like an examiner's assessment of the 
severity of a condition, is not dispositive of the evaluation 
issue; rather, the GAF score must be considered in light of 
the actual symptoms of the Veteran's disorder, which provide 
the primary basis for the rating assigned.  See 38 C.F.R. § 
4.126(a).

DSM-IV GAF scores between 51 to 60 are indicative of moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  GAF scores between 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifter) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  Scores 
between 31 to 40 range indicate impairment in reality testing 
or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work).  Scores from 21 to 30 are indicative 
of behavior that is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriate, suicidal preoccupation) or inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).

In November 2007, the Veteran underwent VA examination.  He 
was currently married to his second wife for one year and 
described the relationship as great.  His previous marriage 
lasted 29 years, and the Veteran had distant relationships 
with his two sons.  The Veteran had four to five close 
friends and a few additional acquaintances.  On examination, 
the Veteran was clean and appropriately dressed.  Speech, 
affect, thought process, and thought content were normal, and 
the Veteran was cooperative.  His mood was fair.  He was 
oriented and had no delusions.  The Veteran's judgment and 
insight were good.  He described significant sleep 
impairment.  There were no inappropriate behaviors, 
hallucinations, homicidal or suicidal thoughts, or panic 
attacks.  He had difficulty controlling his impulses.  The 
diagnosis was PTSD, and the GAF score was 55.  The examiner 
opined that there was not total occupational and social 
impairment due to PTSD.  However, there were deficiencies in 
judgment, family relations, work, and mood.

In a July 2008 private treatment record, the Veteran reported 
experiencing palpitations, pounding heart, hyperventilation, 
unsteady feelings, unresolved grief, recurrent and persistent 
thoughts, anger, irritability, and sleep disturbance.  He 
relived experiences from service, which led to inappropriate 
behavior.  His short-term memory and concentration were 
greatly diminished.  He almost never left his home because he 
did not like to interact with people.  On examination, the 
Veteran was cooperative and demonstrated no evidence of 
delusions, hallucinations, or suicidal ideation.  His affect 
and mood were depressed.  He was oriented.  The diagnosis was 
PTSD.

October 2008 private treatment records show that the Veteran 
reported symptoms of irritability, anxiety, sleep 
disturbance, and avoidance of public places.  The Veteran was 
observed to have been uncomfortable in the waiting room 
lobby.  On examination, the Veteran was fully oriented and 
well-groomed.  He engaged appropriately in the interview.  
His mood was moderately depressed, and his affected was 
rather grizzled.  He denied suicidal and homicidal ideation 
but admitted to passive thoughts of life not being worth 
living.  There was no evidence of hallucinations or 
delusions, and his thoughts were clear and coherent.  The 
Veteran noted feelings of sadness, anhedonia, and severe 
lethargy.  The diagnosis was PTSD.  The current GAF score was 
35.  The highest GAF score in the past six months was 50, and 
the lowest was 21.

In January 2009, the Veteran underwent VA examination.  The 
Veteran lived with his second wife and mother-in-law.  He 
cared about them.  He was not in touch with his two grown 
children from his first marriage and had not spoken to them 
in more than twelve years.  Besides his wife, mother-in-law, 
and one friend, he did not associate with anyone else.  He 
stayed confined to the home except for medical appointments.  
There was no history of suicide attempts or violence.  He was 
anxiously preoccupied with combat memories.  He was 
depressed.  On examination, the Veteran was casually dressed 
and easily tearful.  His psychomotor activity was tense.  His 
speech was clear and coherent, his attitude was cooperative 
and attentive, his affect was constricted, and his mood was 
anxious and dysphoric.  He had a short attention span.  His 
thought process was unremarkable but his thought content was 
preoccupied with one or two topics, including his guilt about 
the war and feelings of worthlessness and homelessness.  He 
had no delusions, and judgment and insight were intact.  The 
Veteran had sleep disturbance.  He had no hallucinations, 
inappropriate behavior, panic attacks, or homicidal thoughts.  
He had some suicidal thoughts.  Impulse control was good.  
Memory was normal.  The diagnosis was PTSD, and the GAF score 
was 55.

Based on the evidence of record, which includes records 
showing symptoms of depression, anxiety, constricted affect, 
suicidal thoughts, memory impairment, severe avoidance 
behavior, absent relationships with his sons, personal 
relationships only with three people, sleep disturbance, 
irritability, anger, impairment impulse control, and 
inappropriate behavior, the Board finds that a 70 percent 
disability rating is warranted for the Veteran's PTSD, since 
it is productive of occupational and social impairment, with 
deficiencies on most areas.  The Board notes that the 
November 2007 VA examiner specifically stated that there were 
deficiencies in judgment, family relations, work, and mood, 
and the Veteran has been assigned a GAF score as low as 21.

As such, the Board finds that a 70 percent disability 
evaluation is warranted for the Veteran's PTSD.  As noted 
above, during the April 2010 Board hearing, the Veteran's 
attorney indicated that the Veteran was seeking either to be 
granted 100 percent for PTSD or granted a TDIU.  While a 
Veteran is ordinarily presumed to be seeking the highest 
available disability rating, see AB v. Brown, 6 Vet. App. at 
38, given the award of a TDIU below, the Board finds that the 
Veteran's claim has been satisfied, and there is no need for 
further discussion of higher disability ratings or the 
applicability of extraschedular ratings with regard to PTSD.

III.  TDIU

A total rating based on unemployability due to service-
connected disabilities may be granted if the service-
connected disabilities preclude the Veteran from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16. 
 
If there is only one such disability, it must be rated as 60 
percent or more, and if there are two or more disabilities, 
there should be at least one disability rated at 40 percent 
or more, and sufficient additional disability to bring the 
combined disability rating to 70 percent.  38 C.F.R. § 
4.16(a). 
 
The essential inquiry is 'whether the Veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability.'  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; VanHoose v. Brown, 4 Vet. App. 361, 
363 (1993).

In this case, the Veteran has one service-connected 
disability.  Pursuant to this decision, his PTSD is rated 70 
percent disabling.

In view of the foregoing, the Veteran meets the objective 
minimum percentage requirements, set forth in 38 C.F.R. § 
4.16(a), for consideration of a TDIU.  The only remaining 
question is whether he is unemployable and, if so, whether 
the service-connected disabilities alone are of sufficient 
severity to produce unemployability.  See Hatlestad v. Brown, 
5 Vet. App. 524, 529 (1993). 
 
As noted above, in reaching this determination, consideration 
may be given to the Veteran's educational level, special 
training, and previous work experience, but not to his age or 
to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2009); see 
also VanHoose v. Brown, 4 Vet. App. 361 (1993).  The sole 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain and keep employment.  The ultimate question, however, 
is whether a Veteran is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  VanHoose v. Brown, 4 Vet. App. 363.

Considering the pertinent evidence in light of the above, and 
resolving all reasonable doubt in the Veteran's favor, the 
Board finds that the Veteran is unemployable as a result of 
the severity of his PTSD.

During his April 2008 DRO hearing, the Veteran indicated that 
he worked for about five months in 2007 and had not worked a 
complete year since 1971.

In a June 2008 response, the Veteran's employer, who 
completed the form regarding employment in conjunction with 
the Veteran, indicated that the Veteran last worked in June 
2007.  He lost one to two days per week in the twelve months 
prior to June 2007.  Concessions were made almost daily for 
the Veteran to take time out due to anxiety and extreme 
irritability.  The Veteran was not working because of his 
inability to interact with the public.  He demonstrated 
agitation and panic.

In July 2008, the Veteran underwent private psychiatric 
evaluation.  The physician indicated that the Veteran had not 
been employable for the last four decades, and current 
employment was not an opinion for him, due to the severity of 
his PTSD.

The private treatment provider that examined the Veteran in 
October 2008, provided an additional written statement, also 
dated in October 2008, in which he indicated that the Veteran 
suffered from PTSD that impaired his ability to perform 
reliably in occupational and social pursuits.  His 
productivity in those areas was clearly reduced.  His 
motivation was reduced, and relationships in social and 
potential work setting suffered.

In July 2009, the Veteran underwent evaluation with a private 
psychologist.  He indicated that the Veteran's current GAF 
score was estimated to be 25.  He described himself as 
essentially housebound and dependent on other people to 
sustain his basic activities of daily living.  The 
psychologist concluded that the Veteran was unemployable at 
this time.

In view of the foregoing, to the extent that there is any 
doubt regarding the Veteran's unemployability due solely to 
service-connected factors, such doubt must be resolved in the 
Veteran's favor.  See 38 U.S.C.A. § 5107(b).  See also 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The pertinent and competent evidence of record shows that the 
Veteran was not current working, he left his previous 
employment due to symptoms related to his PTSD, and the 
Veteran is currently adjudged to be unemployable due to his 
service-connected PTSD.  The Veteran himself has reported 
that he is not able to gain or maintain employment because of 
the severity of his PTSD.

Given the evidence noted above, and resolving all reasonable 
doubt in the Veteran's favor, the Board concludes that the 
criteria for TDIU are met.


ORDER

A 70 percent evaluation for PTSD is granted, subject to the 
laws and regulations governing the payment of VA benefits.

TDIU is granted, subject to the laws and regulations 
governing the payment of VA benefits.



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


